



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Chau, 2012 ONCA 501

DATE: 20120717

DOCKET: C53710

Rosenberg, Juriansz and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Loc Huu Chau

Appellant

Russell Silverstein, for the appellant

Thomas C. Lemon, for the respondent

Heard: June 28, 2012

On appeal from the conviction entered on October 22,
    2010, by Justice John Ritchie of the Ontario Court of Justice, sitting without
    a jury.

ENDORSEMENT

[1]

On March 3, 2009, police, in the execution of a search warrant,
    discovered 181 marijuana plants, 16 ballasts twenty high-intensity lights and a
    timer board, in an apartment on Eva Road in Toronto.  On November 7, 2008, the
    apartment had been leased to the Appellant.

[2]

The Appellant was charged with two counts of produce marijuana and two
    counts of possession of marijuana for the purposes of trafficking.  The only
    issue at trial was whether the Crown had proven, beyond a reasonable doubt,
    that the Appellant had knowledge of or was connected to the grow-op.  Following
    a one-day judge-alone trial, the Appellant was convicted both offences.

[3]

The first of the Appellants two submissions on this conviction appeal
    is that the verdict is unreasonable.

[4]

We did not call upon the Crown to respond to this issue.  The trial
    judge concluded, based on what he described as strong circumstantial evidence
    that the Appellant was a party to the offences.  This conclusion was supported
    by reasonable inferences arising from the evidence.  We refer to the
    uncontested evidence that the Appellant filled out the rental application and
    provided a supporting letter of employment, his bank statement, two pieces of
    identification, and the names and dates of birth of three proposed tenants. In
    fact, once the trial judge rejected the Appellants evidence and found that it
    did not raise a reasonable doubt, the evidence did not reasonably lead to any
    other conclusion.

[5]

The Appellants second argument rests on the sufficiency of the reasons.

[6]

He submits that the reasons are deficient as they do not specifically identify
    the evidence upon which the trial judge relied to support a finding that he was
    involved with the grow-op.  The Appellant contends that he is therefore forced
    to speculate as to the evidentiary path that led to his conviction.

[7]

As indicated, we have concluded that the trial judges finding that the
    Appellant was connected to the apartment and therefore the grow-op is supported
    by the evidence and that accordingly the verdict is not unreasonable.

[8]

It follows that the only argument that remains available to the Appellant
    is that the reasons do not allow for appellate review. See,
R. v. Sheppard
,
[2002] 1 S.C.R. 869 at para. 28.  However, in
Sheppard
at para. 50
    Binnie J. expressed the view that a finding that the verdict is not
    unreasonable, yet the appeal is nevertheless frustrated by inadequate reasons,
    would be rare.

[9]

This is not one of those rare situations.  The evidence was
    straight-forward.  In fact, the Crowns case consisted of facts what were
    agreed-upon and documents that were admitted, on consent. While, we agree with
    Appellants counsel that the reasons could have more comprehensively dealt with
    the trial judges analysis of the one issue upon which the case depended, the
    basis of the finding that the Appellant was connected with the grow-op is
    apparent from the record.

[10]

The
    appeal is therefore dismissed.

M. Rosenberg J.A.

R. Juriansz J.A.

Gloria Epstein J.A.


